TO BE PUBLISHED




              Supreme Court of Kentucky
                              2020-SC-0451-KB


WILLIAM LAWRENCE SUMMERS                                              MOVANT


V.                          IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                         RESPONDENT


                            OPINION AND ORDER

      William Lawrence Summers was admitted to the practice of law in the

Commonwealth of Kentucky on March 29, 1988. His Kentucky Bar Association

(KBA) member number is 82365, and his last known roster address is 7

Canterbury Drive, Haines City, FL 33844-9717.

      On March 22, 2012, Summers was suspended from the practice of law in

Ohio for six (6) months. A reciprocal order was entered on October 25, 2012,

in Kentucky for a period of 180 days. However, in July 2012, prior to the

reciprocal order being entered here in Kentucky, Summers was retained to

appear in U.S. District Court in New Hampshire in a criminal matter for his

client E.R. He received a retainer, which included travel expenses. Another

Ohio attorney and a local attorney appeared in court with E.R. Summers did

not provide representation at the court appearance. At sentencing E.R.

discovered that Summers was suspended in Ohio.
      On August 1, 2018, Summers entered a plea of guilty to criminal

contempt in violation of 18 U.S.C.§ 401(1) and stipulated that in July, 2012,

while he was suspended in Ohio he engaged in the practice of law for his client,

E.R. Summers was sentenced to six (6) months in federal prison and ordered

to pay restitution in the amount of $26,000.00. On December 19, 2019,

Summers completed his incarceration. Summers admits that he violated SCR

3.310(5.5)(a) and SCR 3.310(8.4)(c).

      Summers is 78 years old, suffers from a heart condition that has led to

multiple surgeries, diverticulitis, a descending aortic aneurism, and has had

two broken hips in the last three years. Summers has retired to Florida due to

his health issues and indicates in his motion that he only wants to retire with

honorary KBA membership.

      Pursuant to SCR 3.480(2), Summers and the KBA agreed to negotiated

sanctions of 180-day suspension and that Summers pay all costs. The Chair of

the Inquiry Commission and a Past President of the KBA reviewed and

approved the sanctions.

      In Kentucky Bar Association v. Carter, 986 S.W.2d 448 (Ky. 1999), Carter

had failed to comply with CLE requirements and was suspended from the

practice of law. When he continued to practice law after his suspension, the

Inquiry Commission charged him with violations of SCR 3.130(5.5)(a) and SCR

3.130(8.1)(b) for his continuing to practice while suspended and failing to

respond to the complaint. Carter then filed an answer to the charges and this

Court ultimately issued a six (6) month suspension on the two counts, which

ran consecutively with Carter’s administrative suspension.


                                        2
      Similarly, in Kentucky Bar Association v. Roberts-Gibson, 97 S.W.3d 450

(Ky. 2003) (suspension for failing to comply with CLE requirements), and

Kentucky Bar Association v. McMahon, 456 S.W.3d 400 (Ky. 2015) (suspension

for non-payment of bar dues), both Roberts-Gibson and McMahon continued to

practice law while suspended, and each were suspended for 181 days for their

continued practice of law during their suspension periods.

      Therefore, because the Kentucky Bar Association and Summers have

agreed to the imposition of 180-day suspension, the Court Orders:

     1.) William Lawrence Summers is suspended from the practice of law in

        the Commonwealth of Kentucky, for a period of one hundred and

        eighty (180) days, effective from the entry date of this Opinion and

        Order;

      2.) Pursuant to SCR 3.390, Summers shall, if he has not already done so,

         within ten (10) days from the entry of this Opinion and Order, notify

         all clients, in writing, of his inability to represent them; notify, in

         writing, all courts or other tribunals in which he has matters pending

         of his suspension from the practice of law; and furnish copies of all

         letters of notice to the Office of Bar Counsel. Furthermore, to the

         extent possible, Summers shall immediately cancel and cease any

         advertising activities in which he is engaged; and

      3.) In accordance with SCR 3.450, Summers shall pay all costs

         associated with these disciplinary proceedings against him, and for




                                         3
   which execution may issue from this Court upon finality of this

   Opinion and Order.

All sitting. All concur.

ENTERED: December 17, 2020.


                              ______________________________________
                                        CHIEF JUSTICE




                                4